          Case 7:19-cr-00682-CS Document 22 Filed 04/08/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     United States District Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     April 8, 2020
BY ECF
The Honorable Cathy Seibel
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Wayne Ostrander, 19 Cr. 682 (CS)

Dear Judge Seibel:

        The Government respectfully writes regarding the adjournment of the April 14, 2020,
status conference in the above-referenced case. After conferring with Your Honor’s chambers, the
parties have agreed that in view of safety measures in place to limit the spread of COVID-19, the
conference will be adjourned to June 2, 2020, at 12:00 p.m.

       The Government respectfully requests that the Court exclude time under the Speedy Trial
Act, 18 U.S.C. § 3161(h)(7)(A), from April 14, 2020, through and including June 2, 2020. The
Government submits the exclusion of time is in the interests of justice, and will permit the parties
to continue discussions regarding a potential disposition without the need for trial. Defense
counsel has consented to this request.

                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                          by: ______________                      .




                                             Lindsey Keenan
                                             Assistant United States Attorney
                                             (914) 993-1907

cc:    Jason Immanuel Ser, Esq. (by ECF)



  The time between today and 6/2/20 is hereby excluded under the Speedy Trial Act in the interests of
  justice. I find the ends of justice served by the exclusion outweigh the best interests of the public and the
  defendant in a speedy trial because it will enable all concerned to abide by health measures necessitated by
  the corona virus pandemic and will enable the parties to continue their discussions regarding a possible
  disposition without trial.



                                                                                         4/8/20
